DETAILED ACTION
This Office action is in reply to correspondence filed 22 December 2021 in regard to application no. 16/780,519.  Claims 1-21 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action three claims were rejected under 35 U.S.C. § 112(b) for indefiniteness, and claims were rejected under § 103 based on at least the references of Sherman et al., Marshall, and Saxena et al.  The claims have since been amended, so further search and consideration were conducted.
The § 112(b) rejections were all based on a common element – an open-ended Markush list.  The amended claims no longer have such a list, rendering the rejection moot, and it has been withdrawn accordingly.
In regard to the state of the art prior to the filing of the claimed invention, and in addition to the prior art previously made of record, Ren et al. (U.S. Publication No. 2018/0039962) disclose a method of sharing applications [abstract] that discusses the use of “collateral” in the American system of lending, [0089] and maximizing “benefits” of an “exchange”, [0097] but this does not come close to processing collateral condition information.
Narahari (U.S. Publication No. 2018/0211313, filed 23 January 2018) discloses a system for exchanging pledges [title] that mentions that “collateral” might be a thing pledged. [0028] A user can “crowd-source collateral and third-party commitments” in order to insure against default. [0030] But none of these, alone or combined, disclose every feature of the claimed invention, in particular the use of collateral condition in a crowd-sourced lending model, combined with the other features of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694